15 F.3d 1095NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Joseph Bernard WIDBY, Defendant-Appellant.
No. 93-50384.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1993.*Decided Dec. 22, 1993.

Before:  SNEED, NOONAN, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Joseph Bernard Widby appeals his eight-month sentence imposed following revocation of his supervised release.  Pursuant to  Anders v. California, 386 U.S. 738 (1967), Widby's counsel has filed a brief stating that she finds no issues for review.  Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75 (1988), disclosed no issues for review.


3
We AFFIRM the district court's judgment and GRANT the motion of Teresa Sanchez-Gordon, Esq., to withdraw as counsel of record.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3